Order entered June 24, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01061-CR

                            KEVIN WAYNE DICKSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57075-K

                                            ORDER
        The Court REINSTATES the appeal.

        On May 19, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the trial court’s findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel’s explanation for the delay in filing the brief is that she discovered the reporter’s record

of pretrial hearings was missing; (4) Charon Evans is the court reporter who recorded the

hearings, and she informed the court that she would file the record by Friday, June 26, 2015; and

(5) counsel can file appellant’s brief within thirty days after the supplemental reporter’s records

are filed.
          We note that appellant’s brief was originally due February 19, 2015. Counsel filed a

motion to extend time to file appellant’s brief on February 19, 2015 and did not at that time

identify any missing records.      Counsel was granted a thirty-day extension of time to file

appellant’s brief. At no time between the date the brief was due and the date the appeal was

abated did counsel bring to this Court’s attention any problem with the reporter’s record.

Nevertheless, we ORDER court reporter Charon Evans to file, by WEDNESDAY, JULY 1,

2015 the supplemental record of the pretrial hearings.

          We ORDER appellant to file his brief by MONDAY, AUGUST 3, 2015. No further

extensions will be granted. If appellant’s brief is not filed by the date specified, the Court will

utilize its available remedies, which may include ordering that Kathleen Walsh be removed as

appellate counsel and ordering the trial court to appoint new counsel to represent appellant in this

appeal.

          We DIRECT the Clerk send copies of this order to the Honorable Dominique Collins,

Presiding Judge, Criminal District Court No. 4; Charon Evans, official court reporter, Criminal

District Court No. 4; and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE